Title: From George Washington to Sally, 1749–1750
From: Washington, George
To: Sally

 

Dear Sally
[1749–1750]

This comes to Fredericksburg fair in hopes of meeting with a speedy Passage to you if your not there which hope you’l get shortly altho. I am almost discouraged from Writing to you as this is my fou[r]th to you since I receivd any from yourself. I hope you’l not make the Old Proverb good out of sight out of Mind as it’s one of the greatest Pleasures I can yet foresee of having in Fairfax in Often hearing from you hope you’l not deny it me.
I Pass the time of much more agreabler than what I imagined I should as there’s a very agreable Young Lady lives in the said house where I reside (Colo. George Fairfax’s Wife Sister) that in a great Measure chears my sorrow and dejectedness tho. not so as to draw my thoughts altogether from your Parts I could wish to be with you down there with all my heart but as it is a thing almost Impractakable shall rest my self where I am with hope’s of shortly having some Minutes of your transactions in your Parts which will be very welcomely receiv’d by Your.
